Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-19 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, 10, and 18, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] sensory substitution method comprising:
obtaining [data regarding] a color image […];
converting color information about the color image […] into tactile information […]; and
generating [an output] corresponding to the tactile information received […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a sensor device, a user terminal, a tactile output device, a thermal conductive material, an actuator, a physical force varying layer, a camera, a communication unit, an RGB-HSV conversion unit, an HSV-tactile conversion unit, and/or a control unit, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a sensor device, a user terminal, a tactile output device, a communication unit, an RGB-HSV conversion unit, an HSV-tactile conversion unit, and/or a control unit, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  To the extent that an apparatus is claimed as an additional element said apparatus fails to qualify as a “particular machine” to the extent that it is claimed generally, merely implements the steps of Applicant’s claimed method, and is claimed merely for purposes of extra-solution activity or field of use.  See MPEP 2106.05(b).  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification and text regarding same.  In regard to the claimed tactile output device see, e.g., Figure 5 and text regarding same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20110287393 A1 by Rebolledo-Mendez (“Rebelledo”).
In regard to Claim 1, Rebelledo teaches a sensory substitution method comprising:
obtaining a color image by using a sensor device;
(see, e.g., F1, 42A and 13 (“sensor device”); and p18, 89, and 110 in regard to capturing image data from sensors);
converting color information about the color image, received from the sensor device, into tactile information by using a user terminal; and
(see, e.g., p123; see, e.g., F1, 30 and 40 in regard to “user terminal”);
generating a tactile stimulus corresponding to the tactile information received from the user terminal by using a tactile output device
(see, e.g., p124).

In regard to Claim 2, Rebelledo teaches these limitations.  See, e.g., p110.
In regard to Claim 6, Rebelledo teaches these limitations.  See, e.g., p110.
In regard to Claim 7, Rebelledo teaches these limitations.  See, e.g., p110.

In regard to Claim 10, Rebelledo teaches these limitations.  See rejection of Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo.
In regard to Claims 3-5, Rebelledo teaches whereby stronger color values are converted into stronger values of temperature, pressure, and vibration/frequency as well as that these conversions may be adjustable based on user preference (see, e.g., p123-124).  While Rebelledo may not specifically teach the claimed “inversely proportional relationship, 
However, the combination of the cited prior art would have been obvious to try because there was at the time of filing a recognized problem or need in the art for different stimulus regimes; there were a finite number of identified, predictable potential solutions to that recognized need or problem, including that instead of increasing the output based on the color input level to decreased the output; and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Specifically, it would have been obvious to have tried decreasing the temperature, pressure, and vibration/frequency output levels based on stronger input color levels, in order to provide an additional stimulus modality for the user to try.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo, in view of PGPUB US 20190064997 A1 by Wang et al (“Wang”).
In regard to Claim 8, Wang teaches employing different layers of haptic actuators in order to impart pressure, motion, and/or temperature to the user (see, e.g., p63 and 66)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the haptic devices taught by Wang instead of the haptic device taught by Rebelledo in order to provide a different haptic modality to the user.
In regard to Claim 9, Wang teaches these features.  See, e.g., F6F and p104.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo, in view of PATENT US 6712613 B2 to Depta (“Depta”).
In regard to Claim 11, while Rebelledo teaches employing sensor devices that communicates with the first processing (“user terminal”) to gather images (see, e.g., F1, 13 and 42A) it may not necessarily teach employing a camera as one of these devices, however, Depta teaches that feature (see, e.g., c5, l5-20);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added a camera as taught by Wang as the sensor devices otherwise taught by Rebelledo, in order to make it easier to capture images.

Claims 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo, in view of PGPUB US 20170185081 A1 by Steele et al (“Steele”).
In regard to Claim 12, Rebelledo teaches the claimed “communication unit” (see, e.g., F1, 13 and 30) and a “coversion unit” (see, e.g., p15 and 123).  Rebelledo also teaches directly capturing RGB and HSV values, however, in an analogous reference Steele teaches capturing RGB values and then converting those values into HSV (see, e.g., p102)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the functionality taught by Steele instead of the conversion taught by Rebelledo in order to generate data more conducive to detecting color thresholds.
In regard to Claim 13-15, see rejection of Claim 3-5. 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo, in view of Wang.
In regard to Claim 16, Rebelledo teaches the claimed limitations (see, e.g., F1, 50) with the exception of the claimed “pad”, however, Wang teaches employing different layers of haptic actuators in order to impart pressure, motion, and/or temperature to the user via a surface pad (see, e.g., p63 and 66)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the haptic device with a pad taught by Wang instead of the haptic device taught by Rebelledo in order to provide a different haptic modality to the user.
In regard to Claim 17, Wang teaches these features.  See, e.g., F6F and p104.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rebelledo, in view of Steele.
In regard to Claim 18-19, see rejection of Claim 12.


Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715